Citation Nr: 0212217	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation of sleep apnea, 
residuals of uvulopalatopharyngoplasty and tonsillectomy, in 
excess of 30 percent prior to 
April 18, 2000.

2.  Evaluation of sleep apnea, residual of 
uvulopalatopharyngoplasty and tonsillectomy, currently 
evaluated as 50 percent disabling.

(The issues of entitlement to service connection for back 
disability, residuals of eye injury, and reactive airway 
disease will be the subject of a later decision by the 
Board.)


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 1981 
and from October 1981 to October 1998.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO granted service connection for sleep 
apnea and assigned a noncompensable evaluation effective 
November 1998.  The veteran appeared at a hearing at the RO 
in May 2001.  In an August 2001 rating decision, the RO 
increased the evaluation for sleep apnea to 30 percent from 
November 1998 to April 17, 2000, and 50 percent disabling 
from April 18, 2000.  However, as this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The issue of higher evaluation of sleep apnea is reflected on 
the first page of this decision in accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Fenderson, the U.S. 
Court of Appeals for Veterans Claims (CAVC) addressed the 
issue of "staged" ratings and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection -- which describes 
the present case -- and a claim for an increased rating of a 
service connected disability.  CAVC held that where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, 
adjudicators must consider whether separate, or "staged" 
ratings may be assigned for separate periods of time.  CAVC 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating.  Id.  
The veteran is not prejudiced by the naming of this issue as 
the Board has not dismissed any issue.  The Board notes that 
CAVC has not provided a substitute name for this type of 
issue.  Before the Board may execute a staged rating of the 
veteran's disability, it must be determined that there is no 
prejudice to the veteran to do so without remand to the RO 
for that purpose.  See Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria have been 
provided, the Board finds no prejudice to the veteran in 
considering the issue as entitlement to higher evaluation on 
appeal from the initial grant of service connection.  

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his sleep apnea to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  However, the RO 
found that the case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  CAVC has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
CAVC further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

The Board is undertaking additional development on the issues 
of entitlement to service connection for back disability, 
residuals of eye injury, and reactive airway disease pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  Prior to April 18, 2000, the medical evidence of record 
revealed persistence 
day-time hypersommolence, but did not show that the veteran 
required the use of a breathing assistance device such as a 
continuous positive airway pressure (CPAP) machine.

2.  The veteran's sleep apnea requires use of a breathing 
assistance device such as a continuous positive airway 
pressure (CPAP) machine, but is not productive of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requires tracheostomy.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2000, the criteria for a rating in 
excess of 30 percent for sleep apnea were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6847 (2001).

2.  The criteria for a rating in excess of 50 percent for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the veteran had severe 
sleep disturbance.  The veteran underwent a 
uvulopalatopharyngoplasty and tonsillectomy in 1996.  The 
veteran retired from active duty in October 1998.  On a May 
1999 VA examination, there were no complaints or findings of 
sleep apnea.  The diagnosis included uvulopalatine excision 
for sleep apnea.  

Based upon the foregoing evidence, the RO granted service 
connection for sleep apnea and assigned a noncompensable 
evaluation effective from November 1998. The veteran 
disagreed with the noncompensable evaluation.

A February 2000 private medical report shows the veteran's 
history of sleep apnea and treatment during service.  It 
notes that following the uvulopalatopharyngoplasty in service 
in 1996, the veteran again developed mild obstructive sleep 
apnea.  A CPAP was suggested, but declined.  The veteran 
complained of feeling constantly tired and run down and of 
snoring-related arousals at night.  On evaluation, his 
pharynx showed the typical appearance following 
uvulopalatopharyngoplasty without retrognathia.  His nose was 
unobstructed.  The assessment was excessive daytime 
sleepiness which may be multifactorial due to sleep apnea, 
chronic sleep deprivation, and sleep disturbance due to 
gastroesophageal reflux.  Polysomnogram with nasal CPAP trial 
and use of Bi-PAP was the plan.

An April 17, 2000 sleep study report revealed that the 
veteran underwent an all night polysomnogram and nasal CPAP 
trial.  Mild obstructive hypopnea was diagnosed; however, the 
veteran was unable to tolerate the standard nasal CPAP or 
BIPAP and finished the study without therapy.  However, an 
April 18, 2000 follow-up report, the veteran and the 
physician agreed that the veteran would attempt a home trial 
with an auto-pap machine.

At his May 2001 hearing, the veteran testified that he was 
under treatment for his sleep apnea and used a CPAP machine 
at night.  He stated that it took him approximately 30 days 
to adapt to the CPAP machine at night and that he has 
continued to use it. 

The veteran perfected an appeal as to the assignment of the 
initial rating following the award of service connection for 
sleep apnea.  Therefore, the Board is required to evaluate 
all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection until the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).   Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

Prior to April 18, 2000, the RO evaluated the veteran's 
obstructive sleep apnea as 30 percent disabling under 
Diagnostic Code 6847.  Under this code, a 30 percent 
evaluation is assigned for persistent daytime 
hypersomnolence.  A 50 percent evaluation is assigned when 
use of a breathing assistance device such as continuous 
positive airway pressure (CPAP) machine is required.  A 100 
percent evaluation is assigned when there is chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or if a tracheostomy is required.  38 C.F.R. § 
4.97, Diagnostic Code 6847 (2001).

On review, the Board finds that the evidence reflects that 
prior to April 18, 2000, the veteran was experiencing daytime 
sleepiness due to sleep apnea, but he was not using a CPAP 
machine.  Accordingly, the appropriate evaluation for period 
from the date of the veteran's separation from active duty to 
April 18, 2000 was 30 percent.  Prior to April 18, 2000, the 
preponderance of the evidence is against the application of a 
50 percent assignment for the veteran's obstructive sleep 
apnea.

On April 18, 2000, the veteran agreed to a trial use of a 
CPAP machine to alleviate his symptoms.  At his May 2001 
hearing, the veteran testified that he has continued to use a 
CPAP machine since that time.  Accordingly, the RO assigned a 
50 percent evaluation from the date the use of the CPAP 
machine began, April 18, 2000.

However, the Board finds that none of the evidence shows that 
the veteran has any symptomatology, which is consistent with 
the assignment of the next higher disability rating, 100 
percent.  Chronic respiratory failure with carbon dioxide 
retention or cor pulmonale has not been demonstrated.  The 
evidence does not show that a tracheostomy is or has been 
required.  Nor is there any evidence of record which 
indicates that symptomatology associated with the veteran's 
service- connected sleep apnea more nearly approximates that 
which would allow for the assignment of a 100 percent 
disability rating.  Accordingly, the preponderance of the 
evidence is against the application of a 100 percent 
assignment for the veteran's obstructive sleep apnea.
 
VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by an April 
2000 statement of the case, August 2001 supplemental 
statement of the case, and a February 2001 letter.  In 
particular, the February 2001 letter informed the veteran of 
the type of evidence needed to substantiate his claim and the 
duties that the RO would undertake to assist him.  He was 
specifically advised that he could obtain private medical 
records and submit them to VA, or identify such records and 
VA would request them.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record
shows that the RO has secured the veteran's service medical 
records, VA examinations, and private medical records.  
Moreover, the veteran appeared at a hearing before a Decision 
Review Officer and presented testimony.  There is no 
indication that any pertinent evidence was not received.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's sleep apnea prior to April 18, 2000 is denied.  A 
current evaluation in excess of 50 percent for the veteran's 
sleep apnea is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

